USCA11 Case: 20-10427      Date Filed: 12/10/2021   Page: 1 of 8




                                          [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-10427
                   Non-Argument Calendar
                   ____________________

STEVEN M. CHAPMAN,
                                           Petitioner-Appellant,
versus
WARDEN, FCC COLEMAN - USP II,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 5:17-cv-00040-MSS-PRL
                   ____________________
USCA11 Case: 20-10427            Date Filed: 12/10/2021       Page: 2 of 8




2                         Opinion of the Court                    20-10427


Before JORDAN, GRANT, and BLACK, Circuit Judges.
PER CURIAM:
        Steven Chapman, a federal prisoner who was convicted in a
military court-martial pursuant to the Uniform Code of Military
Justice (UCMJ), 10 U.S.C. § 801 et seq., appeals, through counsel,
the district court’s denial of his pro se 28 U.S.C. § 2241 petition for
a writ of habeas corpus. Chapman brought three claims in his
§ 2241 petition: (1) whether the military judge was required to sua
sponte give an instruction about false confessions because the in-
struction was implicated by the trial evidence; (2) whether his trial
counsel was ineffective based on counsel’s failure to use the al-
ready-retained psychologist to investigate whether he was suscep-
tible to coercive interrogation techniques; and (3) whether his ap-
pellate counsel was ineffective when counsel refused to raise the
unlawful search and seizure of his mental health records as a
Grostefon1 issue on appeal. The district court determined the three
issues were procedurally barred, and alternatively denied the inef-
fective assistance of counsel claims on the merits.
       On appeal, Chapman asserts the district court erred in deny-
ing his § 2241 petition because the military courts did not give full
and fair consideration to his claims because “[a]t no point have his

1 United States v. Grostefon, 12 M.J. 431, 435-37 (C.M.A. 1982) (explaining a
defendant can personally raise issues on appeal that his counsel believes are
frivolous).
USCA11 Case: 20-10427            Date Filed: 12/10/2021        Page: 3 of 8




20-10427                  Opinion of the Court                              3

issues been meaningfully discussed on the record by a military
court.” He also contends his claims are not procedurally barred
because the military courts did not rely on a procedural bar when
denying him relief. After review, 2 we affirm the district court.
                             I. DISCUSSION
       The military criminal justice system is governed by the
UCMJ, 10 U.S.C. §§ 801-946a, which provides for courts-martial, id.
§§ 816-829; appellate review by both a branch-specific Court of
Criminal Appeals and the Court of Appeals for the Armed Forces
(CAAF), id. §§ 866-67; and limited certiorari review by the Supreme
Court, id. § 867a. A general court-martial consists of a presiding
military judge and eight members, who vote on the factual find-
ings. 10 U.S.C. §§ 816(b)(1), 851.
       The UCMJ and the military justice system generally do not
provide for collateral review of convictions. United States v. Mur-
phy, 50 M.J. 4, 5-6 (C.A.A.F. 1998). Accordingly, servicemembers
who raise ineffective-assistance claims typically do so on direct ap-
peal as Grostefon issues, including claims based on appellate coun-
sel. Id. at 8; United States v. Shadricks, 78 M.J. 720, 722 & n.1
(A.F. Ct. Crim. App. 2019); see also United States v. Adams, 59 M.J.
367, 368 (C.A.A.F. 2004) (addressing a claim based on ineffective
assistance of appellate counsel that was raised in a petition to the


2 “When reviewing the denial of a [§
                                   2241] petition for a writ of habeas corpus,
we review de novo questions of law and for clear error factual findings.” An-
drews v. Warden, 958 F.3d 1072, 1076 (11th Cir. 2020).
USCA11 Case: 20-10427         Date Filed: 12/10/2021    Page: 4 of 8




4                      Opinion of the Court                 20-10427

CAAF). When a defendant raises an ineffective-assistance claim on
direct appeal, a military appeals court may order that an eviden-
tiary hearing be held to develop the factual record. United States
v. Wean, 37 M.J. 286, 287-88 (C.M.A. 1993).
       Military courts have limited ability under the All Writs Act,
28 U.S.C. § 1651, to issue writs of habeas corpus, as their jurisdic-
tion to do so ends once direct review has been completed and the
court-martial is final. See Chapman v. United States, 75 M.J. 598,
600 (A.F. Ct. Crim. App. 2016) (concluding there was no jurisdic-
tion over a habeas petition once a conviction was final); see also
Sutton v. United States, 78 M.J. 537, 541 (A.F. Ct. Crim. App. 2018)
(same, but in the context of writs of mandamus and prohibition);
cf. Loving v. United States, 62 M.J. 235, 246 (C.A.A.F. 2005) (con-
cluding there was jurisdiction over a habeas petition where the
conviction was not final). However, military courts do have juris-
diction to issue the writ of error coram nobis after a conviction is
final because coram nobis is an extension of the original proceed-
ing. United States v. Denedo, 556 U.S. 904, 912-13, 917 (2009).
        Civilian courts have jurisdiction under § 2241 over habeas
petitions that challenge military convictions, but review in this con-
text is narrower than in other contexts. Burns v. Wilson, 346 U.S.
137, 139 & n.1 (1953) (plurality opinion); see also Calley v. Calla-
way, 519 F.2d 184, 194-98 (5th Cir. 1975) (en banc) (providing an
historical overview of federal habeas review of military
USCA11 Case: 20-10427            Date Filed: 12/10/2021         Page: 5 of 8




20-10427                  Opinion of the Court                               5

convictions).3 When a military decision has dealt fully and fairly
with an allegation raised in a habeas corpus petition, a district court
is without authority to grant the writ simply to re-evaluate the ev-
idence. Burns, 346 U.S. at 142. Rather, it is the limited function of
the district court to determine whether the military court has given
fair consideration to the petitioner’s claims. Id. at 144. In Calley,
the former Fifth Circuit applied Burns and held that review of a
military conviction is appropriate only if four conditions are met:
(1) the claim is of “substantial constitutional dimension;” (2) the is-
sue is one of law, rather than one of disputed fact determined by a
military tribunal; (3) there are no military considerations that war-
rant different treatment of constitutional claims; and (4) the mili-
tary courts failed to give adequate consideration to the issues in-
volved or failed to apply proper legal standards. 519 F.2d at
199-203. A petitioner has the burden of showing that the military
courts were “legally inadequate” to resolve his claims. Burns, 346
U.S. at 146.
       The district court did not err in denying Chapman’s § 2241
petition because he failed to timely raise his ineffective-assistance
claims and false-confessions-instruction claim before the military
courts. See Schlesinger v. Councilman, 420 U.S. 738, 758 (1975)
(explaining a federal court will not normally entertain a habeas pe-
tition by a military prisoner unless all available military remedies

3In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
this Court adopted as binding precedent all decisions of the former Fifth Cir-
cuit handed down prior to close of business on September 30, 1981.
USCA11 Case: 20-10427            Date Filed: 12/10/2021        Page: 6 of 8




6                         Opinion of the Court                     20-10427

have been exhausted); Smith v. Jones, 256 F.3d 1135, 1138-39 (11th
Cir. 2001) (stating a failure to exhaust a claim matures into a proce-
dural default as soon as the once available remedy is closed); see
also Lips v. Commandant, U.S. Disciplinary Barracks, 997 F.2d 808,
812 (10th Cir. 1993) 4 (analogizing procedural default in the § 2254
context and the military context).. Chapman never raised the three
claims from his § 2241 petition on direct appeal, including his inef-
fective-assistance claims, even though he had a genuine oppor-
tunity to do so. See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999)
(stating a prisoner “must give the . . . courts one full opportunity
to resolve any constitutional issues by invoking one complete
round of the . . . established appellate review process” and holding
a petitioner’s failure to timely present three of his federal habeas
claims to the state supreme court, where review was no longer
available, resulted in the claims being procedurally defaulted).
Even though Ground Three alleges ineffective assistance of appel-
late counsel, he could have raised this claim as a Grostefon issue in
his petition to the CAAF, so it should have been exhausted. See
Adams, 59 M.J. at 368; Murphy, 50 M.J. at 8. Also, before his con-
viction was final, Chapman could have raised his three claims in a
habeas petition filed with the military courts, which he did not do.
See Loving, 62 M.J. at 246.


4 As the Fifth Circuit has noted, most of the caselaw concerning habeas review

of military convictions is from the Tenth Circuit because the United States
Disciplinary Barracks is located at Fort Leavenworth, Kansas. Fletcher v. Out-
law, 578 F.3d 274, 277 n.2 (5th Cir. 2009).
USCA11 Case: 20-10427        Date Filed: 12/10/2021     Page: 7 of 8




20-10427               Opinion of the Court                        7

        As Chapman did not timely raise his three claims during his
court-martial—either on direct appeal or before the military courts
lost jurisdiction to consider a habeas petition—his failure to ex-
haust his claims matured into procedural default once his convic-
tion became final and the military courts lost jurisdiction over ha-
beas relief. See Boerckel, 526 U.S. at 848; Smith, 256 F.3d at 1138-
39; Chapman, 75 M.J. at 600. To the extent Chapman argues the
military courts did not rely on the procedural bar when denying his
petition, he is incorrect as both the Air Force Court of Criminal
Appeals and CAAF dismissed his third habeas petition on jurisdic-
tional grounds because the court-martial had concluded. See Har-
ris v. Reed, 489 U.S. 255, 261-62 (stating to enforce the procedural
bar, the “court must actually have relied on the procedural bar as
an independent basis” when disposing of the case).
       Other than his conclusory assertions, Chapman has not
shown the military courts were legally inadequate to handle his
claims, and he has not explained why he failed to timely raise his
three claims before those courts. See Burns, 346 U.S. at 146. No-
tably, in his direct appeal, Chapman personally raised many
Grostefon issues, including some in a supplemental petition to the
CAAF, which shows that Chapman knew how to raise additional
claims had he wanted to do so. Although Chapman argues his in-
effective-assistance claims cannot be procedurally defaulted, ha-
beas review of military convictions is limited as compared to civil-
ian convictions, see Burns, 346 U.S. at 139, and military courts typ-
ically address ineffective-assistance claims on direct review, such
USCA11 Case: 20-10427              Date Filed: 12/10/2021          Page: 8 of 8




8                           Opinion of the Court                        20-10427

that Chapman’s failure to raise them on direct appeal should not
be excused.
                             II. CONCLUSION
       Because the three claims brought in Chapman’s § 2241 peti-
tion are procedurally barred, we affirm the district court. 5
        AFFIRMED.




5 Because we affirm on this basis, we need not reach the district court’s other
reasons for denying Chapman’s petition, such as whether the military courts
fully and fairly considered his claims. See Andrews, 958 F.3d at 1076 (stating
we may affirm on any ground supported by the record). We also need not
consider the claims Chapman raises for the first time in this appeal that he did
not assert in his § 2241 petition. See Walker v. Jones, 10 F.3d 1569, 1572 (11th
Cir. 1994) (stating a party may not raise an issue for the first time on appeal
and declining to review a habeas claim that had not been raised before the
district court). Lastly, we do not grant his request to refile his § 2241 petition
with counsel, as his pro se status did not excuse him from having to present
all his claims to the district court. See id.; Walker v. Dugger, 860 F.2d 1010,
1011 (11th Cir. 1988) (acknowledging that pro se pleadings are due liberal con-
struction, but still requiring them to give notice of a claim). And, to the extent
Chapman argues the Air Force Court of Criminal Appeals treated his petition
differently than it did other petitions, he has waived this claim by raising for
the first time in his reply brief. See Jackson v. United States, 976 F.2d 679,
680 n.1 (11th Cir. 1992) (stating a party may not raise an issue for the first time
in his reply brief).